DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 6 April 2021.  Claims 1-20 are pending.  Claims 1-17 have been amended.  Claims 18-20 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s substitute specification is noted.  Inasmuch as the substitute specification corrects the previously cited issues of idiomatic English, the amendment is hereby entered, and the prior objection to the specification is withdrawn.
	In response to the amendment to claim 1, the prior rejection of the claims under 35 USC 101 is withdrawn.
	Applicant’s amendments to claims 2, 6, and 11 are sufficient to overcome the prior rejection under 35 USC 112.
Applicant argues with respect to the prior 35 USC 103 rejections on pages 10-11 of the remarks.  The examiner respectfully disagrees, and the arguments are not persuasive.  Applicant states on page 10 that “Nomura shows how to modify a text in a first kind of data in order to modifying a text in a second kind of data.  Putting a particular attention to the figures of Nomura, it is shown how modifying a term already present on a figure modifies at the same time a term on the document data.”  Applicant further states on page 11 that “[i]n particular, Nomura teaches how to obtain this update of the texts only if they are already present in the figure data, thus Nomura does not allow to do it if the figure data has no text in it.”  It is noted that the features upon which applicant relies (i.e., performing editing “if the figure data has no text in it”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not explicitly recite editing the document portions wherein “no text” is present, as alleged.
	Applicant argues on page 11 of the remarks that “Nomura has no teaching on how to modify only the corresponding text in order to have a note and/or a comment visible on the figure text in order to personalize the information collected.”  As noted below, the specification does not provide support for the insertion of a note and a comment.  Page 6, line 10 of the specification states that “corresponding text 15 is edited for inserting a note or a comment by the user” (emphasis added).  No such support exists for entry of both a note and a comment.  Furthermore, the specification and claims fail to adequately define either a “note” or a “comment” beyond text for “hav[ing] a reference ready in a subsequent analyzing step, or also for helping the understanding of the digital document 10 by another user”.  The examiner contends that the ability to edit the text of a document as in Nomura allows “for helping the understanding of the digital document” by another user, as editing a document to provide more accurate information would help another user understand the document.
	As such, the examiner maintains the prior rejections of claims 1-17 under 35 USC 103.


Claim Objections
Claims 6 and 20 are objected to because of the following informalities:  the claims contain idiomatic English terminology (e.g., “couloured” in claim 6, “coloured” in claim 20).  Appropriate correction is required.
Claim 10 recites the term “a alphanumeric indicator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites the newly amended limitation “modifying a content of the corresponding text to insert a note and/or a comment to generate an identical modification of the text indicator”.  The specification, however, fails to provide support for modifying the content of corresponding text to insert a note and a comment, as page 6, lines 10-11 recites “the corresponding text 15 is edited for inserting a note or a comment by the user” (emphasis added).  As a result, the amended limitation of claim 1 amounts to new matter unsupported by the specification.  Claims 2-20 fail to cure the deficiencies of claim 1, and as such are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsibulevskiy et al. (US Publication 2013/0071020 A1), hereinafter Tsibulevskiy, in view of Nomura et al. (US Patent 5,408,599), hereinafter Nomura.

	Regarding claim 1, Tsibulevskiy discloses a method for analyzing documents which can be implemented by a computer (the computer-implemented method of ¶ 0012) comprising the steps of:
selecting a digital document comprising a text component and a graphical component (the method includes identifying a reference within a figure and an identifier in a text associated with the figure, at ¶ 0012, such as in a patent application or patent document, at ¶ 0102);
analyzing the graphical component identifying alphanumeric indicators associated with respective portions of the graphical component (analysis of the document matches a reference in a drawing to an alphanumeric identifier of the related element, at ¶ 0053);
searching inside the text component of the digital document for the alphanumeric indicators identified inside the graphical component and associating them with a text indicator of the text component representing the respective portions of the graphical 
converting the digital document into an augmented reality document at least by displaying on the graphical component a corresponding text of the text indicator, at the respective alphanumeric indicator associated with the text indicator (the reference and identifier are “visually associated” by way of displaying the alphanumeric text indicator adjacent to the reference, at ¶ 0055 and ¶ 0072, and seen in Fig. 4E).
Tsibulevskiy fails to explicitly disclose such characterized in that it comprises a step of editing the augmented reality document for modifying a content of the corresponding text to insert a note and/or a comment to generate an identical modification of the text indicator associated with it and vice versa.
Nomura discloses a system and method for displaying and editing documents having two different types of data, such as the figure and text data of Tsibulevskiy.  See Nomura, col. 1, lines 65-68.  Furthermore, Nomura discloses wherein an edit made to one type of data is reflected by a similar edit made to the other type of data (the simultaneous editing of related portions of first and second data, at col. 2, lines 1-33, and col. 4, line 62 through col. 5, line 14, seen in Figs. 4 and 5), and discloses prior art word processing and document editing software, well-known in the art to allow a user to edit the text of a document, analogous to the insertion of a claimed note or comment.  See Nomura, col. 1, lines 13-29.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the document processing system and method of Tsibulevskiy to include the simultaneous editing of differing data types as in Nomura.  One would have been motivated to make such a combination for the advantage of performing editing through a smaller number of operations, thus increasing efficiency.  See Nomura, col. 2, lines 39-41.



Regarding claim 3, Tsibulevskiy discloses wherein the corresponding text comprises a plurality of separate information selectively viewed as a function of an input which can be entered by a user (Tsibulevskiy discloses providing the visual association as a “shape” placed over the reference that can be viewed upon user interaction [“popup”, “hover-over” or “slide-out”], at ¶ 0073).

Regarding claim 4, Tsibulevskiy discloses wherein the corresponding text is visible only when an operator superposes a pointer on the respective alpha-numeric indicator of the graphical component (Tsibulevskiy discloses providing the visual association as a “shape” placed over the reference that can be viewed upon a hover-over interaction at ¶ 0073).

Regarding claim 5, Tsibulevskiy discloses wherein the corresponding text is contained inside a window which is movable inside a work space defined by the augmented reality document (references or identifiers may be placed, adjusted, rotated, or moved so as to be more easily viewed.  See ¶ 0097).



Regarding claim 8, Tsibulevskiy discloses a step of generating a table comprising each alphanumeric indicator of the graphical component combined with the corresponding text indicator uniquely associated with the alphanumeric indicator (Fig. 4D and ¶ 0070 disclose a data structure table that stores identifiers and their corresponding references).

Regarding claim 9, Tsibulevskiy discloses wherein when an operator superposes a pointer on an alphanumeric indicator the text indicator which is uniquely associated with the alphanumeric indicator is highlighted in the text component and/or in the table, or, vice versa, when an operator superposes a pointer on a text indicator the alphanumeric indicator which is uniquely associated with the text indicator is highlighted in the graphical component and/or in the table (Tsibulevskiy discloses wherein a word in a body of text may be selected, and the numeral corresponding to the related element will be highlighted in the figure.  The user may also do the reverse, where an element of the figure is selected and the associated text in the description may be highlighted to indicate to the user the location of the related identifier.  See ¶ 0094).

Regarding claim 10, Tsibulevskiy discloses displaying by means of connectors or a table the alphanumeric indicators of the graphical component or the text indicators associated with each alphanumeric indicator which share a relationship, the relationship comprising: relations of vicinity, connection, action of a alphanumeric indicator of the graphical component with respect to another alphanumeric indicator of the graphical component (Tsibulevskiy discloses wherein a 

Regarding claim 11, Tsibulevskiy discloses selecting a portion of the text component, such as, a paragraph or a cross section, inside of which there is at least a text indicator;
identifying all the text indicators contained in the portion of the text component selected;
selecting and displaying amongst all the portions of the graphical component the portion of graphical component more pertinent with the portion of text component according to criteria which can be selected by the user, for example the one which contains inside it the greater number of text indicators identified inside the portion of text component selected by the user (selective portions of a file may be retrieved and analyzed based on a preset rule, or manually. See ¶ 0059 and 0108).

Regarding claim 12, Tsibulevskiy discloses an automatic correction step wherein an audio-visual signal is activated if the same text indicator is associated with more than one alphanumeric indicator (the display of a text indicator adjacent to an alphanumeric reference indicator is sufficient to provide a visual signal to the user that the same text is associated with more than one reference indicator.  See ¶ 0073).

Regarding claim 13, Tsibulevskiy and Nomura disclose an augmented reality document, which can be obtained by means of a method according to claim 1, comprising a graphical component having at least one alphanumeric indicator and configured for displaying at least one text indicator of a digital document, the text indicator representing the at least one alphanumeric indicator (Tsibulevskiy discloses the visually association of a reference and indicator by way of displaying the alphanumeric text indicator adjacent to the reference, at ¶ 0055 and ¶ 0072, and seen in Fig. 4E).

Regarding claim 14, Tsibulevskiy discloses a hypertext comprising a plurality of augmented reality documents according to claim 13, wherein the alphanumeric indicator of an augmented reality document may be associated with a text indicator of at least a different augmented realty document of the hypertext (the disclosure of the example embodiment in Tsibulevskiy may be performed on a plurality of files or portions retrieved from a plurality of files, at ¶ 0108).

Regarding claim 15, Tsibulevskiy discloses the hypertext according to claim 14, comprising a table of the hypertext comprising each text indicator coupled to each alphanumeric indicator to which the text indicator is associated in the plurality of augmented reality documents of the hypertext, the text indicator being associated with at least one alphanumeric indicator of an augmented reality document of the hypertext (Fig. 4D and ¶ 0070 disclose a data structure table that stores identifiers and their corresponding references).

Regarding claim 16, Tsibulevskiy discloses the hypertext according to claim 14, comprising an equivalence matrix of the hypertext configured to associate to each alphanumeric indicator each text indicator to which it is associated in the plurality of digital documents which make up the hypertext (Fig. 4D and ¶ 0070 disclose a data structure table that stores identifiers and their corresponding references).

Regarding claim 17, Tsibulevskiy and Nomura discloses the hypertext according to claim 16 wherein the equivalence matrix can be edited by a user to associate a numeral indicator to a predetermined text indicator (as Nomura discloses the editing of the identifiers and references within documents, supra, it follows that the table of linked identifiers and references as in Tsibulevskiy would be suitably updated to reflect those changes).

Regarding claim 18, Tsibulevskiy and Nomura disclose wherein said alphanumeric indicators are uniquely associated with a text indicator of the text component (Tsibulevskiy discloses the use of a table to store a one-to-one correspondence between a reference numeral and its associated text identifier.  See Fig. 4C and ¶ 0069.

	Regarding claim 20, Tsibulevskiy and Nomura disclose wherein when an operator superposes a pointer on an alphanumeric indicator the text indicator which is uniquely associated with the alphanumeric indicator is highlighted in the text component and/or in the table, coloured or underlined or, vice versa, when an operator superposes a pointer on a text indicator the alphanumeric indicator which is uniquely associated with the text indicator is highlighted in the graphical component and/or in the table, coloured or underlined.  Tsibulevskiy discloses wherein a user selecting at least one word in a claim results in the highlighting of the selected word and its associated numeral in the related figure, at ¶ 0094.  An element may be selected by clicking on or hovering the mouse over the element, at ¶ 0093.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsibulevskiy, in view of Nomura, further in view of Bryar et al. (US Publication 2006/0168510 A1), hereinafter Bryar.

Regarding claim 7, Tsibulevskiy and Nomura disclose the method according to claim 1.  Tsibulevskiy and Nomura fail to explicitly disclose such, comprising the following steps:
acquiring a plurality of different versions of the digital document;
performing a comparison between the respective text components of all the versions acquired of the same digital document (10) identifying the differences present between the various versions;

selectively displaying inside the windows the differences present between the versions acquired of the same digital document.
Bryar discloses a system and method for displaying markup documents, similar to Tsibulevskiy and Nomura.  Furthermore, Bryar discloses the use of “DIFF information”, which may be displayed on a document to indicate changes between a previous version of a document and the current version of the document, at ¶ 0029.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the document display of Tsibulevskiy and Nomura to include the DIFF information of Bryar.  One would have been motivated to make such a combination for the advantage of providing a user with an automated way to determine implemented changes or modifications within a document.  See Bryar, ¶ 0008.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsibulevskiy, in view of Nomura, further in view of Lewis et al. (US Patent 6,314,397), hereinafter Lewis.

	Regarding claim 19, Tsibulevskiy and Nomura disclose the method as in claim 1.  Tsibulevskiy and Nomura fail to explicitly disclose such wherein at least one of said alphanumeric indicators is associated inside the text component of the digital document to different text indicators.
	Lewis discloses a word processing application similar to that of Tsibulevskiy and Nomura.  Lewis further discloses wherein a user may choose to replace some or all of a selected word or term for correction, at col. 5, lines 36-43.  The examiner contends that choosing to replace some of the selected words or terms for correction associated with an 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the word processor editing method of Tsibulevskiy and Nomura with the selective replacement of Lewis.  One would have been motivated to make such a combination for the inherent advantage of allowing a user to edit a document to their precise liking.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145